In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1265V
                                         UNPUBLISHED


    WILLIAM DORRIS,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: April 13, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On August 21, 2018, William Dorris filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered shoulder injuries related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine he received on
October 25, 2017. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        On December 27, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On April 13, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $74,836.73.
Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees with the

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to
an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $74,836.73 (comprised of $72,500.00 for pain and suffering and
$2,336.73 for unreimbursable expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                    )
 WILLIAM DORRIS,                                    )
                                                    )
                Petitioner,                         )
                                                    )   No. 18-1265V
 v.                                                 )   Chief Special Master Corcoran
                                                    )   ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                Respondent.                         )
                                                    )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On August 21, 2018, William Dorris (“petitioner”) filed a petition for vaccine injury

compensation alleging that he suffered a shoulder injury related to vaccine administration

(“SIRVA”) as result of an influenza (“flu”) vaccine administered on October 25, 2017. On

December 23, 2019, respondent conceded that entitlement to compensation was appropriate

under the terms of the Vaccine Act. On December 27, 2019, Chief Special Master Corcoran

issued a Ruling on Entitlement finding that petitioner was entitled to compensation.

       I.      Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$74,836.73, comprised of $72,500.00 for pain and suffering and $2,336.73 for unreimbursable

expenses. This amount represents all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       II.     Form of the Award

       Respondent recommends that the compensation provided to petitioner be made through a




                                                1
lump sum payment of $74,836.73 in the form of a check payable to petitioner. 1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       ALEXIS B. BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       /s/ Heather L. Pearlman
                                                       HEATHER L. PEARLMAN
                                                       Assistant Director
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Phone: (202) 353-2699
                                                       Email: heather.pearlman2@usdoj.gov
DATED: April 13, 2020




1
 Should petitioner die prior to the entry of judgment, respondent reserves the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future pain and suffering, and future lost wages.


                                                   2